NEWS RELEASE NASDAQ Symbol: “STRS” Stratus Properties Inc. Financial and Media Contact: 98 San Jacinto Blvd. Suite 220 William H. Armstrong III Austin, Texas78701 (512) 478-5788 Stratus Properties Inc. Receives Letter from NASDAQ Regarding its 2008 Form 10-K Filing Austin, Texas, April 1, 2009 – Stratus Properties Inc. (NASDAQ: STRS) announced today that on March 27, 2009, the Company received a letter from The NASDAQ Stock Market (“NASDAQ”), as anticipated,advising that Stratus is currently not in compliance with the continued listing requirements set forth in NASDAQ Marketplace Rule 4310(c)(14) because Stratus did not timely file its annual report on Form 10-K for the year ended December 31, 2008 (“Form 10-K”) by the March 16, 2009 filing deadline. As previously reported, on November 18, 2008, Stratus received a letter from NASDAQ advising that the Company was not in compliance with the continued listing requirements set forth in NASDAQ Marketplace Rule 4310(c)(14) because the Company did not timely file its quarterly report on Form 10-Q for the quarter ended September 30, 2008 (“Form 10-Q”).The Company was not able to file its Form 10-Q timely because the Company determined that the manner in which it had previously accounted for certain interest costs is not in accordance with Statement of Financial Accounting Standards No. 34, “Capitalization of Interest Costs.”Stratus further reported that it was possible that a restatement of prior period financial statements might be required.The Company subsequently submitted a plan to NASDAQ to regain compliance with the continued listing requirements.On March 4, 2009, NASDAQ notified the Company that the Company’s compliance plan was accepted and granted the Company an extension of time until May 14, 2009 to file its Form 10-Q. On March 13, 2009, the Company notified NASDAQ that because it continues to evaluate the implications of the required accounting changes, it would not be able to timely file its Form 10-K. The NASDAQ letter advised that Stratus has until April 13, 2009 to submit an updated plan to regain compliance with NASDAQ’s continued listing requirements.
